Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), originally effective as of January 3, 2007, is amended and restated on December 23, 2008, by and between CompuCredit Corporation, a Georgia corporation (“CompuCredit”), and Krishnakumar Srinivasan, an individual resident of the State of Georgia (“Employee”).This Agreement amends, restates and supersedes the employment agreement between the Company and the Employee that became effective as of the Effective Date (the “Previous Employment Agreement”). WITNESSETH: WHEREAS, in consideration of, among other things, CompuCredit’s appointment of Employee to the position of President (Credit Cards), Employee agreed to devote his full working time to the business efforts of CompuCredit; and WHEREAS, the parties amended and restated all prior employment agreements or arrangements, in their entirety to set forth the terms and conditions of Employee’s continued employment with CompuCredit into the Previous Employment Agreement, effective as of January 3, 2007; and WHEREAS, the Company and the Executive now desire to amend and restate the Previous Employment Agreement to reflect the provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and the final regulations issued thereunder. NOW, THEREFORE, for and in consideration of the Employee’s employment with CompuCredit and the premises and the mutual covenants and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, CompuCredit and Employee hereby agree as follows: 1.Relationship Re-established.Upon the terms and subject to the conditions of this Agreement, CompuCredit hereby employs Employee to serve as the President (Credit Cards), and, as such, Employee shall manage the Credit Card Line of Business and be the primary executive within CompuCredit responsible for the profitability and management of the Credit Card Line of Business and shall have such other executive level powers and duties as shall be otherwise conferred on him by CompuCredit’s Board of Directors or Chief Executive Officer consistent with those generally associated with that position (collectively, the “Services”).For the purpose of this Agreement, “Credit Card Line of Business” shall mean CompuCredit’s commercial enterprise of extending unsecured revolving loans to customers.Employee shall perform the Services at the direction of CompuCredit’s Chief Executive Officer.Employee hereby agrees to devote 100% of his business time, attention, energy and skill exclusively to performing his obligations and duties hereunder and to engage in no business activities other than the performance of his obligations and duties hereunder, except for those specific activities as the Chief Executive Officer or Board of Directors of CompuCredit shall approve in advance in writing; provided, however, that nothing herein contained shall restrict or prevent Employee from personally and for his own account owning and dealing in stocks, bonds, securities, real estate, commodities, or other investment properties for his own benefit or the benefit of his family.Further, nothing herein contained shall restrict or prevent Employee from serving on the Board of Directors of a non-profit entity or any entity that the Chief Executive Officer approves of in writing.Employee shall perform his obligations and duties hereunder diligently, faithfully and to the best of his abilities and, in doing so, shall comply with applicable CompuCredit policies and procedures.If there is any conflict between such policies and procedures and this Agreement, this Agreement shall control. 2.Term; Termination. 2.1Term of Employment.The term of Employee’s employment under this Agreement commenced on January 1, 2007 and shall continue for an initial term (the “Initial Term”) of five years from that date, unless sooner terminated in accordance with Section 2.2.Upon expiration of the Initial Term, Employee’s term of employment shall be automatically extended month by month upon the same terms and conditions contained herein until terminated in accordance with Section 2.2.The period of time Employee is employed by CompuCredit shall be collectively referred to as the “Term.” 2.2Termination of Employment. (a)This Agreement shall automatically and immediately terminate upon the death of Employee. (b)Either party may terminate this Agreement upon the Complete Disability of Employee. "Complete Disability", as used herein, shall mean the inability of Employee by reason of any physical or mental impairment to perform fully and effectively, as determined in the reasonable judgment of a competent physician selected in good faith by CompuCredit, the Services on a full time basis for an aggregate of 90 days in any period of 180 consecutive days. (c)In addition to any other rights or remedies available to CompuCredit, CompuCredit may, in its sole discretion, terminate Employee’s employment for Cause effective immediately upon delivery of written notice to Employee.In this Agreement, “Cause” means the reasonable, good faith determination of a majority of the members of CompuCredit’s Board of Directors that: (i)(A)Employee has committed an act constituting fraud, deceit or intentional material misrepresentation with respect to CompuCredit or any client, customer or supplier of CompuCredit; (B) Employee has embezzled funds or assets from CompuCredit or any client or customer of CompuCredit; (C) Employee has engaged in willful misconduct or gross negligence in the performance of the Services; (D) Employee has failed to comply in a material way with any of the terms of Section 1 or Section 9 hereof; (ii)Employee has breached or defaulted in the performance of any other material provision of this Agreement and has not cured such breach or default to CompuCredit’s reasonable satisfaction within thirty (30) days after receiving notice thereof; or (iii)Employee’s conduct is materially detrimental to the reputation of CompuCredit which Employee has not cured (if such conduct is curable in Employer’s reasonable opinion) to CompuCredit’s reasonable satisfaction within ten (10) days after receiving notice thereof. (d)In addition to any other rights or remedies available to Employee, Employee may, in his sole discretion, terminate Employee’s employment for Good Reason effective immediately upon delivery of written notice to CompuCredit.In this Agreement, “Good Reason” shall mean the occurrence of any one of the following events: (i)Employee’s status or role within CompuCredit is demoted in any of the following ways: (A)a material diminution in the scope and nature of Employee’s duties and responsibilities or the assignment of duties and responsibilities inconsistent with those generally associated with the position of primary executive of the Credit Card Line of Business; (B)Employee no longer reports directly to the Chief Executive Officer or President of CompuCredit; or (C)a reduction by CompuCredit of Employee’s base annual salary, incentive compensation opportunity or a material reduction of Employee’s benefits (taken as a whole) as in effect immediately prior to such reduction except as part of a general reduction of compensation of the senior management of CompuCredit based upon CompuCredit’s financial performance. (ii)the failure of a successor of CompuCredit to assume in writing this Agreement contemporaneously to becoming a successor of CompuCredit; (iii)CompuCredit has materially breached or defaulted in the performance of any material provision of this Agreement and has not cured such breach or default to Employee’s reasonable satisfaction within thirty (30) days after receiving notice thereof; or (iv)CompuCredit or its successor transfers Employee to a location more than 50 miles outside the Atlanta, Georgia city limits. (e)The date on which Employee’s employment expires or terminates for any reason is referred to herein as the “Termination Date.” 3.Compensation. (a)During the Term, CompuCredit shall pay Employee as compensation for the Services an annual salary of $700,000.Such compensation shall be payable in substantially equal bi-weekly installments or in such other installments or at such other intervals as may be the policy of CompuCredit from time to time, but no less frequently than monthly, and shall be subject to such deductions and withholdings as are required by law or policies of CompuCredit in effect from time to time. (b)Executive’s target bonus for each fiscal year during the Initial Term will be as follows: 2007 $1,850,000 2008 $2,150,000 2009 $2,400,000 2010 $2,800,000 2011 $3,200,000 Prior to March 15 of each fiscal year of CompuCredit during the Initial Term, CompuCredit and Executive will agree upon performance goals for Executive’s target bonus for such fiscal year, although all performance goals shall be subject to approval by the Committee (as defined in CompuCredit’s 2004 Restricted Stock Plan or the successor thereto (the “Stock Plan”)).Based upon the achievement of the performance goals, Executive may earn all, part or none of the target bonus.Subject to Section 11, any bonus that is earned shall be paid in shares of Restricted Stock (as defined in the Stock Plan).The number of shares of Restricted Stock paid shall be determined as soon as practicable following the filing of CompuCredit’s Form 10-K with the Securities and Exchange Commission for the relevant fiscal year and shall be based upon the Fair Market Value (as defined in the Stock Plan) of CompuCredit’s common stock at the end of the fiscal year.Shares of Restricted Stock shall be deemed “awarded” as of the first day of the year following a fiscal year with respect to which they are earned even though the precise number may not be determinable at that time.Subject to the provisions of Sections 3(c) to (f) and 11, any Restricted Stock that is awarded shall vest on March 15, 2012, provided that Executive has from the date hereof until March 15, 2012 remained in the full-time employment of CompuCredit.In the event that Executive has not remained in the full-time employment of CompuCredit until March 15, 2012, the Restricted Stock (or any substitute therefor) shall not vest and shall be forfeited, except as otherwise provided herein.Each grant of Restricted Stock shall be evidenced by a written agreement in CompuCredit’s customary form, modified as necessary to reflect the provisions of this Agreement.The actual bonus award will be determined as the product of target bonus specified above multiplied by the ratio of CompuCredit’s credit card line of business actual financial performance divided by the agreed upon performance goal (the “Ratio”).For each fiscal year, the Ratio must be a minimum of 70% in order for the Employee to receive a bonus for such fiscal year.The Ratio shall be capped at 100%. (c)Notwithstanding anything to the contrary herein, if Employee’s employment is terminated by CompuCredit for Cause or by Employee without Good Reason (except in the case of death or Complete Disability of Employee), CompuCredit shall be released of its obligation to pay further compensation or benefits to Employee as set forth in this Agreement and any Restricted Stock or restricted stock units that have not vested shall be forfeited and not vest; provided, however, that Employee shall be entitled to receive any salary already earned under Section 3(a) as set forth above. (d)Notwithstanding anything to the contrary herein, if Employee’s employment terminates as a result of the Complete Disability of Employee, CompuCredit shall be released of its obligation to pay further compensation or benefits to Employee as set forth in this Agreement and any Restricted Stock or restricted stock units that have not yet been awarded shall be forfeited and not vest; provided, however, that Employee shall be deemed to be One Hundred Percent (100%) vested in all Restricted Stock or restricted stock units that have been awarded prior to the commencement of the Complete Disability of Employee, provided, further, subject to Section 21 below, that Employee shall be entitled to receive his salary under Section 3(a) above for a period of three (3) months following the determination of Complete Disability of the Employee payable in substantially equal bi-weekly installments or in such other installments or other intervals as may be the policy of CompuCredit on the Termination Date, but no less frequently than monthly, as set forth above. (e)Notwithstanding anything to the contrary herein, if Employee’s employment terminates as a result of the death of Employee, CompuCredit shall be released of its obligation to pay further compensation or benefits to Employee as set forth in this Agreement and any Restricted Stock or restricted stock units that have not yet been awarded shall be forfeited and not vest; provided, however, that Employee shall be deemed to be One Hundred Percent (100%) vested in all Restricted Stock and restricted stock units that have been awarded prior to the death of Employee, provided, further, that Employee’s estate shall be entitled to receive any salary already earned under Section 3(a) as set forth above. (f)Notwithstanding anything to the contrary herein, if CompuCredit terminates Employee’s employment for any reason other than for Cause or if Employee terminates this Agreement or resigns for Good Reason, subject to Section 21 below, Employee shall be entitled to receive (i) his then current base salary for the lesser of the remainder of the Initial Term or twenty-four (24) months from the Termination Date payable during such time in substantially equal bi-weekly installments or in such other installments or other intervals as may be the policy of CompuCredit on the Termination Date, but no less frequently than monthly, and (ii) Restricted Stock/restricted stock units prorated for the period served for that calendar year in which such termination occurs within thirty (30) days of the Termination Date.The Employee shall not be obligated in any way to mitigate CompuCredit’s obligations to him under this Section and any amounts earned by Employee subsequent to his termination of employment shall not serve as an offset to the severance payments due him by CompuCredit under this Section.Further, Employee shall be deemed to be One Hundred Percent (100%) vested in all Restricted Stock and restricted stock units previously awarded to Executive; provided, however, that any Restricted Stock or restricted stock units that have not yet been granted as of the Termination Date shall be forfeited and not vest, except as provided in the first sentence of this Section 3(f).Payments under this Section are in addition to and not in lieu of any benefits under the other benefit programs of CompuCredit.Without limiting the foregoing, to the extent permitted by law, CompuCredit shall continue the medical, disability and life insurance benefits which Executive was receiving at the time of termination monthly for a period of twenty-four (24) months after the Termination Date or, if earlier, until Employee has commenced employment elsewhere and becomes eligible for participation in the medical, disability and life insurance programs, if any, of his successor employer.Coverage under CompuCredit’s medical, disability and life insurance programs shall cease with respect to each such program as Employee becomes eligible for the medical, disability and life insurance programs, if any, of his successor employer.CompuCredit shall thereafter have no other obligation or liability to Employee under this Agreement. 4.Vacation.During the Term of this Agreement, Employee shall be entitled to such number of weeks of paid vacation in each calendar year of the Term as is provided in, and in accordance with, CompuCredit’s policies in effect from time to time for management employees, but no less than 5 weeks per calendar year. 5.Benefits.During the Term of this Agreement, Employee and, as applicable, Employee’s family, shall also have the right to participate in any employee benefit plans or other fringe benefits adopted by CompuCredit for its officers and/or other key management employees or as a part of CompuCredit’s regular compensation structure for its employees, including plans (to the extent offered) providing group hospitalization, medical, dental, accidental death and disability and long-term disability income replacement insurance benefits and any retirement income, capital accumulation, deferred compensation and incentive compensation plans, but only if and to the extent provided from time to time in such executive benefits plans and for so long as CompuCredit provides or offers such benefit plans.Notwithstanding the foregoing, the Employee acknowledges that the Restricted Stock that may be granted pursuant to Section 3 hereof, if actually granted, is in lieu of any options or other equity-based compensation for which Employee may otherwise be eligible between January 1, 2007 and December 31, 2011. 6.Reimbursement for Expenses.CompuCredit shall reimburse Employee for reasonable out-of-pocket expenses incurred by Employee in connection with the performance of the Services hereunder for travel, entertainment and other miscellaneous expenses to the extent such expenses are consistent with CompuCredit’s reimbursement policy as the same shall be in effect from time to time.Reimbursement shall be made only against an itemized list of such expenses submitted to CompuCredit by Employee within thirty (30) days after being incurred, and, to the extent requested by CompuCredit, receipts and invoices evidencing such expenses.In no event shall any such reimbursement be made later than thirty (30) days after the period for submitting such itemized list expires. 7.Confidentiality. (a)Proprietary Information.Employee acknowledges that as an employee of CompuCredit, he may from time to time have access to and be provided with trade secrets (as defined under applicable law), and other confidential, secret and proprietary information including without limitation, financial statements or information, technical or nontechnical data, formulae, compilations, programs, methods, data, financial plans, models, product plans, marketing or sales strategies, portfolio information, or lists of actual or potential borrowers, loan program participants or other customers not generally available to the public concerning any aspect of the products, services or businesses of CompuCredit, its affiliates, or its and their officers, directors, employees, advisers, agents or other personnel (collectively, “Proprietary Information”).Employee agrees that he will not, directly or indirectly, disclose, publish, disseminate or use any Proprietary Information except in connection with the performance of the Services.If disclosure of any Proprietary Information is required by law, a court or agency of the government, then Employee may make such disclosure after providing CompuCredit with reasonable notice, to the extent that providing such notice to CompuCredit is legally permissible, so that CompuCredit may seek protective relief. (b)Notwithstanding the provisions of Section 7(a) above, the following shall not be considered to be Proprietary Information: (i) any information that was in the public domain through no fault or act of Employee prior to the disclosure thereof to Employee; (ii) any information that came to Employee during any employment prior to that with CompuCredit; (iii) any information that comes into the public domain through no fault or act of Employee; and (iv) any confidential business information that is not a trade secret on and after the three (3) year anniversary of the Termination Date; provided, however, that the limited duration of the confidentiality obligation with regard to Proprietary Information not constituting a trade secret shall not operate or be construed as affording Employee any right or license thereafter to use Proprietary Information, or as a waiver by CompuCredit of the rights and benefits otherwise available to CompuCredit under the laws governing the protection and enforceability of patents, trade secrets and other intellectual property. (c)Return of Materials.On or before the Termination Date, or when otherwise requested by CompuCredit, Employee will deliver promptly to CompuCredit all Proprietary Information and all other files, customer lists, management reports, drawings, memoranda, forms, financial data and reports and other materials or documents and equipment provided to, or obtained or created by Employee in connection with the Services (including all copies of the foregoing, and including all notes, records and other materials of or relating to CompuCredit or its customers) in his possession or control and shall destroy all other Proprietary Information in his possession. 8.Transfer and Assignment to CompuCredit. (a)To the greatest extent possible, any Work Product will be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended) and owned exclusively by CompuCredit.In this Agreement, “Work
